                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

SCOTT S.,                       )     Case No.: 3:19-cv-00812-JR
                                )
              Plaintiff,        )
                                )
              v.                )     ORDER AWARDING ATTORNEY
                                )     FEES PER 28 USC 2412(d)
                                )
ANDREW SAUL,                    )
Commissioner,                   )
Social Security Administration, )
                                )
              Defendant.        )
                                )
__________________________________________________________________

       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $8,138.16 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct.

2521 (2010). If Plaintiff has no such debt, then the check shall be made payable to

Plaintiff’s attorney and mailed to Plaintiff’s attorney's mailing address at: 825 NE 20TH

Ave., Suite 330, Portland OR 97232. If Plaintiff has such debt, then the check for any

remaining funds after offset of the debt shall be made payable to Plaintiff and mailed to

Plaintiff's attorney's mailing address stated above.

       //

       //

       //




Page 1 – PETITION FOR EAJA FEES
                                6/1/2020
      IT IS SO ORDERED: ________________________



                                          /s/ Jolie A. Russo
                                         _____________________________
                                         UNITED STATES MAGISTRATE JUDGE

      Proposed Order submitted:                        Date: June 1, 2020


       /s/ George Wall
      _____________________________
      George J. Wall, OSB #934515
      gwall@eastpdxlaw.com
      Phone No.: 503-236-0068
      Fax No.: 503-236-0028
      Attorney for Plaintiff, Scott S.




                           CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiff’s MOTION FOR APPROVAL OF FEES
PER EAJA and PROPOSED ORDER were filed with the Clerk of the Court on
June 1, 2020, using the CM/ECF system, which will send notification of such filing to the
following:

      Renata Gowie         renata.gowie@usdoj.gov, caseview.ecf@usdoj.gov,
                           Jan.sands@usdoj.gov, trudylee.fleming@usdoj.gov.
                           Usaor.ss@usdoj.gov

      Shata Stuky          shata.stuky@ssa.gov, OGC.Seattle.ECF@ssa.gov


                                         /s/ George Wall
                                         _________________________
                                         George J. Wall, OSB No. 934515
                                         825 NE 20th Ave., Suite 330
                                         Portland OR 97232
                                         Telephone: (503)236-0068
                                         Fax: (503)236-0028
                                         gwall@eastpdxlaw.com
                                         Attorney for Plaintiff, Scott S.



Page 2 – PETITION FOR EAJA FEES
